Citation Nr: 1412599	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-45 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability other than left foot fifth metatarsal fracture residuals, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to September 1994.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2011 and May 2012 at which time the issue on appeal was remanded for additional action; namely, to obtain new VA examinations and to consider the newly raised issue of service connection for a left foot disorder on a secondary basis. 

This claim was again remanded in June 2013 for an additional VA examination, which was accomplished in October 2013.  The case was returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran had an in-service left ankle sprain.

2.  The Veteran has been diagnosed with left foot peroneal brevis insertional tendonitis attributable to her in-service left ankle sprain.


CONCLUSION OF LAW

Left foot peroneal brevis insertional tendonitis was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002); § 38 C.F.R. §§ 3.102, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Board notes that the Veteran had active service during a period of war.  The Veteran does not allege and the evidence does not suggest that she engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The Veteran contends that her current ankle problems are attributable to injuries sustained during service.  Service treatment records show that the Veteran complained of and was treated for numerous left and right foot and ankle problems during service, to include a March 1992 injury in which she twisted her left foot and complained of left ankle pain.  X-rays at that time were negative for acute ankle fracture or dislocation.  An April 1994 service treatment record shows the Veteran had a callus on the bottom of her left foot.  During the April 1994 separation examination, the physician's summary section of the report of medical history included notation of fracture of the fifth metatarsal, sprained ankles, and weak ankles.

Private treatment records show left foot/ankle disorders during the appeal period of peroneal tendonitis (due to ankle instability with limb length discrepancy), left ankle calcaneal spur, left lower charming peroneal tenosynovitis, and left second metatarsal stress fracture.  See treatment records from Drs. V.G. (2008) and K.C. (2010, 2012) (initials used to protect privacy).  

During the May 2011 VA examination, the examiner diagnosed the left foot calcaneal spur and stress fracture of the second metatarsal following examination, as well as left ankle peroneal tendonitis based on review of the private treatment records.  

A July VA medical opinion by the same examiner again noted the peroneal tendonitis and calcaneal spur.  The examiner noted metatarsalgia, attributed to the service-connected left foot disability and current symptoms of left foot hallux valgus, noting a history of such in service.  The examiner found that the peroneal tendonitis was due to the congenital leg length discrepancy, and that the heel spur was related to the Veteran's plantar fasciitis, based on a report of the Veteran that she had plantar fasciitis.

A March 2013 VA medical opinion indicated review of the claims file, noting some of the findings on the most recent VA examination.  The physician found that it was less likely than not that the Veteran's left foot and ankle disorders were proximately due to or aggravated by the service-connected disabilities.  

A March 2013 treatment record from Dr. V.G. states that examination showed limb length discrepancy and chronic ankle instability, with continued pain and problems with peroneal tendon.  Dr. V.G. opined that it is possible that an ankle injury could have caused the peroneal tendon to have split tears, which are worsened by the leg length discrepancy.

An October 2013 VA examination report found that the Veteran had left foot peroneal brevis insertional tendonitis.  The VA examiner found that the Veteran's service-connected injury to the left 5th metatarsal does not factor into this disorder, as she is asymptomatic in the fracture area and the healed fracture is distal to the peroneal brevis insertion.  The VA examiner noted that the Veteran had a history of in-service right and left ankle sprains, and acknowledged that peroneal tendons can be injured during an ankle sprain, although no such injury was noted at the time.  The VA examiner pointed out that common long term residuals of ankle sprains included ankle instability and peroneal dislocation.  The VA examiner also noted the Veteran's congenital limb length inequality and acknowledged that such a discrepancy can cause ankle pain due to compensatory changes. 

The Board finds that the evidence of record demonstrates service connection for left foot peroneal brevis insertional tendonitis is warranted.   The Board acknowledges that the VA examiners have found that it was less likely than not that the Veteran's peroneal tendonitis is related to her service, versus her congenital leg length discrepancy.  However, the Board notes that the March 2013 VA examiner did not consider the Veteran's in-service treatment for a left ankle sprain.  Likewise, the October 2013 VA examiner's reliance on the absence of a finding of peroneal tendon injury at the time of the Veteran's left ankle sprain is insufficient to exclude the Veteran's in-service left ankle sprain as the etiology of her current peroneal tendonitis.  Moreover, both the March 2013 and October 2013 VA examination reports disregarded the Veteran's credible lay statements of on-going symptoms; the opinions are thus inadequate and lacking in probative value.  More significantly, Dr. V.G. found that the Veteran's peroneal tendonitis was due to chronic left ankle instability, which is a common residual of ankle sprains, according to the October 2013 VA examiner.  Similarly, Dr. V.G. opined that an ankle injury could have caused split tears of the peroneal tendon, which the Veteran's congenital leg length discrepancy worsened.  Regardless of whether the peroneal tendon was injured at the time of the left ankle sprain or as a result of chronic instability due to the left ankle sprain, the evidence nonetheless suggests that the Veteran's left foot peroneal brevis insertional tendonitis is causally related to the Veteran's in-service left ankle sprain.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's left foot peroneal brevis insertional tendonitis is related to her in-service left ankle sprain.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for left foot peroneal brevis insertional tendonitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left foot peroneal brevis insertional tendonitis is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


